UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7621



JEFFREY ALAN TAYLOR,

                                              Plaintiff - Appellant,

          versus


LIEUTENANT WHITAKER, Former Internal Affairs
Officer; J. JESSUP, Sergeant, Internal Affairs
Officer; GEORGE M. HINKLE, Current Warden;
LARRY W. HUFFMAN, Regional Ombudsman,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-429-2)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Alan Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Alan Taylor appeals the district court's order dis-

missing his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint without

prejudice.    Taylor’s lawsuit arose from a prison disciplinary

action.    The district court dismissed the complaint because Tay-

lor’s claims are not cognizable under § 1983 until he demonstrates

that the prison disciplinary sanction has been invalidated.    See

Edwards v. Balisok, 520 U.S. 641 (1997); Heck v. Humphrey, 512 U.S.

477 (1994).   Because Taylor could cure this defect by amending his

complaint, the court’s dismissal without prejudice is not an ap-

pealable order.    See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).     We therefore

dismiss the appeal.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2